DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9 it is unclear how a rod forms a latch. The rod is involved in operating a latch element but the rod is incapable of being the latch.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousin (EP 3141679). Note Cousin (US 10,493,892) Serves as a searchable English translation of the EP document.
 
Regarding claim 1, Cousin discloses A door handle assembly configured to be mounted on a door of a motor vehicle, the door handle assembly comprising: 
a base (3; Cousin) configured to be fastened on the door; 
a handle (1; Cousin)  linked to the base via a hinge at a first end of the handle and via 
an arm (12; Cousin) slidably mounted in a housing of the base at a second end of the handle, the handle being movable in rotation relative to the base between a rest position in which the handle is positioned approximately parallel to the base, the arm being inserted into the housing (Fig.2 and Fig. 1; Cousin), and an open position of the door in which the handle is inclined relative to the base, the arm being partially outside the housing, the arm comprising 
a hook (annotated Fig, 2; Cousin)  at one of its ends; 
an actuation device (Fig.2; Cousin) housed in the base, configured to be linked to a mechanism (elements associated and in Contact with2; Cousin) for opening the door and comprising a first lever (2; Cousin) engaging the hook, the first lever being movably mounted in the housing of the base between a retracted position when the handle is in the rest position and a deployed position when the handle is in the open position, the actuation of the handle causing the sliding of the hook of the arm of the handle along a sliding axis and a displacement of the first lever of the actuation device toward the outside of the base and the actuation of the door opening mechanism to open the door, the actuation device comprising a return spring exerting a return force on the first lever to bring the first lever back toward its retracted position; and 
a blocking device (c.2, l.23; Cousin) movably mounted on the base between an unlocked position in which the blocking device does not cooperate with the actuation device and a locked position, when the handle is in the open position, the displacement of the blocking device toward its locked position causing a displacement of the actuation device toward a mounting/dismounting position of the handle in which the first lever of the actuation device is shifted relative to the sliding axis of the arm of the handle causing the blocking of the actuation device, so as to enable the arm of the handle to freely slide within the housing of the base for its mounting in the base or its dismounting from the base.

    PNG
    media_image1.png
    296
    516
    media_image1.png
    Greyscale

Figure taken From Cousin (EP 3141679)


Regarding claim 2, Cousin discloses The door handle assembly according to claim 1, wherein the actuation device is movable in rotation about an axis of rotation (c.2, l.54;Cousin) between the rest position and the open position of the door, and in translation in the housing of the base along an axial direction between an aligned position (c.3, l.3-4;Cousin)  in which the first lever of the actuation device is aligned with the sliding axis of the arm of the handle and a shifted position in which the first lever of the actuation device is shifted relative to the sliding axis, the blocking device exerting a force against the actuation device along the axial direction to block its axial movement 3(c.3, l.38-46;Cousin)   in this direction and to block its rotation.

Regarding claim 3, Cousin discloses The door handle assembly according to claim 1, wherein the blocking device comprises a rod (driving element; Cousin) movable in translation (Fig. 6; Cousin) relative to the base between an unlocking position in which the rod is disconnected from the actuation device and a locking position in which the rod exerts a pressure against the actuation device to hold it shifted relative to the sliding axis.

Regarding claim 4, Cousin discloses The door handle assembly according to claim 3, wherein the rod is movable in translation along an axial direction and in rotation about an axis of rotation (Fig. 8; Cousin) extending along the axial direction.

Regarding claim 5, Cousin discloses The door handle assembly according to claim 3, wherein the rod comprises at least one lug (22; Cousin) cooperating with two blocking devices (32; Cousin) formed on the base to block the translation of the rod in the locking or unlocking position.

Regarding claim 6, Cousin discloses The door handle assembly according to claim 3, wherein the rod comprises a first thread cooperating with a second thread provided in an orifice of the base to screw or unscrew the rod.

Regarding claim 7, Cousin discloses A method for mounting and dismounting a door handle assembly on a door of a motor vehicle, the door handle assembly comprising: 
a base (3; Cousin) configured to be fastened on the door; 
a handle (1; Cousin) linked to the base via a hinge at a first end of the handle and via 
an arm (12; Cousin) slidably mounted in a housing of the base at a second end of the handle, the handle being movable in rotation relative to the base between a rest position in which the handle is positioned approximately parallel to the base, the arm being inserted into the housing, and an open position of the door in which the handle is inclined relative to the base, the arm being partially outside the housing, the arm comprising 
a hook (annotated Fig, 2; Cousin)  at one of its ends; and an actuation device housed in the base, configured to be linked to 
a mechanism (elements associated and in Contact with 2; Cousin) for opening the door and comprising a first lever (2; Cousin)  engaging the hook, the first lever being movably mounted in the housing (fig. 1 and 2; Cousin) of the base between a retracted position when the handle is in the rest position (Fig. 1 initial position; Cousin) and a deployed position (Fig. 1 arrowed position; Cousin) when the handle is in the open position, the actuation of the handle causing the sliding of the hook (Annotated Fig. 1; Cousin) of the arm of the handle along a sliding axis and a displacement of the first lever 2; Cousin) of the actuation device toward the outside of the base and the actuation of the door opening mechanism to open the door, the actuation device comprising a return spring (35; Cousin) exerting a return force on the first lever to bring the handle back toward its retracted position, wherein the method comprises: positioning the actuation device in the open position (Fig. 1; Cousin) of the door to bring the first lever of the actuation device in the deployed position; shifting the first lever (abstract; Cousin) of the actuation device relative to the sliding axis of the arm of the handle by a blocking device to bring the first lever in a mounting/dismounting position of the handle enabling the arm of the handle to freely slide within the housing of the base; blocking the actuation device in the mounting/dismounting position by the blocking device (stop 32; cousin), the blocking device being movably mounted on the base between an unlocked position and a locked position in which the blocking device blocks the actuation device; and inserting the arm (12; Cousin)of the handle into the housing of the base to enable the mounting of the handle on the base or the removal of the arm of the handle (Fig.2 handle from base 3; Cousin) out of the housing of the base to dismount the handle from the base.

Regarding claim 8, Cousin discloses The method according to claim 7, wherein when positioning the actuation device in the open position of the door, the first lever performs a rotational movement about an axis of rotation extending along an axial direction (Fig. 1; Cousin), and when shifting the first lever(2; Cousin), the latter performs a translational movement (Fig. 6; Cousin) in the housing of the base along the axial direction between an aligned position in which the first lever of the actuation device is aligned 9as in Fig.2; Cousin) with the sliding axis of the arm of the handle and a shifted position in which the first lever of the actuation device is shifted relative to the sliding axis, the blocking device exerting a force against the actuation device (Fig. 6; Cousin)along the axial direction to block its axial movement in this direction and to block its rotation.

Regarding claim 9, Cousin discloses The method according to claim 7, wherein the blocking device comprises a rod forming a latch, and when shifting the first lever, the rod translates along an axial (any direction) direction relative to the base and toward the actuation device from an unlocking position in which the rod is disconnected from the actuation device toward a locking position ( Fig.6; Cousin) in which the rod exerts a pressure against the actuation device to hold the actuation device shifted relative to the sliding axis.

Regarding claim 10, Cousin discloses The method according to claim 7, wherein when inserting the arm of the handle into the housing of the base, a first surface of the hook 9Annotated Fig.2; Cousin) of the arm (2; Cousin) pushes the first lever of the actuation device toward a direction opposite to the hook when the arm is inserted into the housing of the base until the first lever recovers its initial position, the first lever being positioned (Fig. 1 installed and Fig. 2 details 2;Cousin) facing a second upper surface of the hook.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cousin (EP 3141679) in view of Breimayer et al.(US 9,644,394). Note Cousin (US 10,493,892)
Serves as a searchable English translation of the EP document.
.  
Regarding claim 6, Cousin discloses The door handle assembly according to claim 3.
Cousin does not disclose: rod comprises a first thread cooperating with a second thread provided in an orifice of the base to screw or unscrew the rod
Breimayer et al.(US 9,644,394)teaches rod comprises a first thread cooperating with a second thread provided in an orifice of the base to screw or unscrew the rod for the purpose of threadingly engaging with the slide lock cassette thereby affecting sliding movement of the slide-lock cassette relative to the frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cousin with rod comprises a first thread cooperating with a second thread provided in an orifice of the base to screw or unscrew the rod as taught by Breimayer et al.(US 9,644,394) for the expected benefit of absorbing play and reducing noise and wear during operation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675